Citation Nr: 0104822	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-21 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for residuals of flash 
burns of the eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from September 1970 to 
September 1973, and eight years, five months, and four days 
of prior active service.

Initially, the Board of Veterans' Appeals (Board) notes that 
in a letter dated in October 1999, the veteran's service 
representative referred to the veteran's disagreement with 
the June 1999 rating decision's noncompensable evaluations 
for service-connected residuals of fracture of the right 
fifth metacarpal, little finger and residuals of laceration 
of the left middle finger as expressed within the October 
1999 substantive appeal, and specifically requested that this 
be taken as a notice of disagreement and that the regional 
office (RO) issue a statement of the case as to these issues.  
While the record reflects that the RO issued the requested 
statement of the case, it does not reflect the filing of a 
substantive appeal.  The Board therefore finds that these 
issues are not currently appropriate for current appellate 
consideration.

The Board further notes that it previously remanded this 
matter in September 2000 to give the RO an opportunity to 
afford the veteran with his requested hearing before a member 
of the Board.  In a statement submitted to the RO in November 
2000, however, the veteran advised the RO that he wanted a 
hearing before a RO hearing officer instead of a Board member 
hearing, and a December 2000 notification letter advised the 
veteran that such a hearing was scheduled for January 4, 
2001.  The copy of the December 2000 notice contained in the 
record has a handwritten note that reflects that the veteran 
failed to report on January 4, 2001.  Consequently, the Board 
finds that a reasonable effort was made by the RO to afford 
the veteran with a hearing in this matter, and that further 
remand for this purpose is not warranted.

However, for reasons stated more fully below, the Board finds 
that it is now required to remand this case for further 
evidentiary development.


REMAND

On further review of the record, while the Board observes 
that Goldman fields were obtained by the Department of 
Veterans Affairs (VA) in February 1999, it is unclear whether 
the May 1999 VA eye examiner took these findings into 
consideration with respect to the opinions contained in his 
May 1999 examination report.  More specifically, in his May 
1999 report, following his list of diagnoses, the VA examiner 
states that there is no apparent scarring of the eyes from 
flash burns, and that "Goldman fields will be mailed 
separately from this exam for attachment later."  However, 
it is not clear from this statement whether he is referring 
to the Goldman fields from February 1999 or to new fields 
obtained in conjunction with the May 1999 examination.  In 
addition, the Board is unable to conclude from this record 
whether the May 1999 examiner considered the February 1999 
Goldman fields or any other fields in reaching any of his 
opinions in this matter.  The Board also notes that on the 
two Goldman field charts from February 1999, there is a line 
for the placement of a diagnosis, and that as to each chart, 
the line was left blank.  

In summary, based on the current record, it is possible that 
there are missing VA Goldman fields from on or about May 
1999, and/or that the May 1999 examiner did not take the 
findings of any Goldman fields into account in the process of 
reaching his opinions in this case.  Without further 
information as to these matters, the Board finds that the 
results from the May 1999 medical examination are currently 
incomplete and that further medical development in this 
regard is necessary, especially in light of the recently 
enacted Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (hereafter VCAA).  The duty to 
assist the veteran in obtaining and developing facts and 
evidence to support a claim has also historically included 
obtaining adequate VA examinations.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  

The recently enacted VCAA contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The salient features of 
the new statutory provisions (and where they will be codified 
in title 38 United States Code) may be summarized as imposing 
the following obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claims 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for any residuals of 
flash burns of the eyes or any other eye 
disorder.  Any medical records other than 
those now on file pertaining to diagnoses 
of the above-noted disorders should be 
obtained and associated with the claims 
folder, including, but not necessarily 
limited to, any additional VA Goldman 
field charts generated in conjunction 
with the VA eye examination of May 1999.  

In accordance with the VCAA, the RO must 
make every reasonable effort to obtain 
relevant, nongovernment records the 
claimant has adequately identified.  If 
the RO is unable to obtain such records, 
it must provide the notice described in 
(6) above.  With respect to any Federal 
government records, the RO must discharge 
the obligations set out in (7) above.

3.  Preferably after any of the 
aforementioned records have been 
received, but not contingent upon their 
receipt, the RO should arrange for the 
veteran's claims file (including the May 
1999 eye examination report, the February 
1999 Goldman field charts, any other 
Goldman field charts generated in 
conjunction with the May 1999 VA 
examination, and this remand) to be 
reviewed, preferably by the same VA 
examiner who performed the May 1999 VA 
eye examination, in order to formulate 
responses to the following questions:

(a) Is there a current diagnosis of an 
eye disability?

(b) If there is a current diagnosis of an 
eye disability, what is the degree of 
medical probability that such disability 
was incurred during active service or is 
causally related to service? 

In the process of responding to the 
above-noted questions, the examiner is 
specifically requested to address and 
interpret the findings from the VA 
Goldman fields of February 1999 and any 
other Goldman field charts obtained in 
conjunction with the May 1999 VA eye 
examination.  The examiner is further 
requested to comment on the impact, if 
any, that any in-service eye treatment 
for flash burns of the eyes had on any 
opinions reached in this matter.

If the examiner is unable now to 
formulate an opinion without further 
examination and testing, appropriate 
action should be initiated to obtain that 
additional development.

Any opinions expressed must be 
accompanied by a complete rationale.  If 
the examiner concludes that any of the 
above questions can not be answered 
without resort to speculation, he or she 
should so indicate.

In the alternative, if the RO is unable 
to refer the record back to the VA 
examiner who conducted the VA examination 
in May 1999, the veteran should be 
afforded with a new eye examination by 
another qualified physician to determine 
the nature, status and etiology of any 
current eye disorder.  All indicated 
studies must be conducted.  The claims 
file, or copies of pertinent documents 
located therein, and a copy of this 
remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  After the 
examination and review of the evidence in 
the claims folder, including service, VA, 
and private medical records, the 
physician should express opinions with 
respect to the same questions noted 
above, making sure to address and 
interpret the findings from the VA 
Goldman fields of February 1999 and any 
other Goldman field charts obtained in 
conjunction with the May 1999 VA eye 
examination, and to comment on the 
impact, if any, that any in-service eye 
treatment for flash burns of the eyes had 
on any opinions reached in this matter.

Any opinions expressed must also be 
accompanied by a complete rationale.  If 
the examiner concludes that any of the 
above questions can not be answered 
without resort to speculation, he or she 
should so indicate.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that any requested examination and 
required opinions are in compliance with 
this remand and if they are not, the RO 
should implement corrective procedures.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
flash burns of the eyes.

6.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and given the opportunity to 
respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




